Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/2/2021 are being considered by the examiner.
In light of amendment filed with respect to the 35 USC §101, the 101 rejections have been removed.
The applicant’s arguments on page 10 are moot, as in light of amendments new references are used for rejection of claims 1, 8 and 15.
In this Office Action, claims 1-15 continue to be rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  7, 8,  14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20190202063 A1) and in further view of Schroeter (US 20080065383 A1).

With respect to claims 1, 8 and 15 Shukla teaches An electronic device/method/computer-readable medium including a program/comprising: a memory; and a processor connected to the memory ([0167] The computer 2200, for example, includes COM ports 2250 connected to and from a network connected thereto to facilitate data communications. The computer 2200 also includes a central processing unit (CPU) 2220, in the form of one or more processors, for executing program instructions. The exemplary computer platform includes an internal communication bus 2210, program storage and data storage of different forms, e.g., disk 2270, read only memory (ROM) 2230, or random access memory (RAM) 2240, for various data files to be processed and/or communicated by the computer, as well as possibly program instructions to be executed by the CPU. The computer 2200 also includes an I/O component 2260, supporting input/output flows between the computer and other components therein such as user interface elements 2280. The computer 2200 may also receive programming and data via network communications.),
wherein the processor is configured to:
receive a user voice ([0062] Via a user device, a user can send data (e.g., a request, audio signal representing an utterance of the user, or a video of the scene surrounding the user) and/or receive data (e.g., text or audio response from an agent device). In some embodiments, user data in multiple modalities, upon being received by an agent device or the user interaction engine 140, may be analyzed to understand the human user's speech or gesture so that the user's emotion or intent may be estimated and used to determine a response to the user.),
a first text corresponding to the user voice ([0073] The application running on the user device may take multi-model data (audio, images, video, text) from the sensors or circuitry of the user device, process the multi-modal data to generate text [first text] or other types of signals (object such as detected user face, speech understanding result) representing features of the raw multi-modal data, and send to layer 2 of the system.),
acquire a second text for responding to the user voice based on the first text ([0091] To deliver a response, a deliverable form [second text derived from the fist text; Fig. 5 shows verbal response generation generating a text based on the input text, which the examiner maps to the first text, that passes through layer 2 to generate the second text]of the response may be generated via, e.g., verbal response generation and/or behavior response generation, as depicted in FIG. 5.)
acquire information regarding a type of an application for providing an output speech ([0091] For a deliverable form in a natural language, the text of the response may be used to synthesize a speech signal…For any response or part thereof, that is to be delivered in a non-verbal form(s), e.g., with a certain expression, the intended non-verbal expression may be translated into, e.g., via animation, control signals that can be used to control certain parts of the agent device (physical representation of the automated companion) to perform certain mechanical movement to deliver the non-verbal expression of the response, e.g., nodding head, shrug shoulders, or whistle. In some embodiments, to deliver a response, certain software components may be invoked to render a different facial expression of the agent device [response can have two components: verbal and non-verbal that are enabled via software])
acquire parameter information for determining a style of an output speech corresponding to the second text ([0059 For example, certain configurations related to a desired character for the agent device (a duck) may be accessed from, e.g., an open source database, that provides parameters (e.g., parameters to visually render the duck and/or parameters needed to render the speech from the duck).) based on information on a type of a plurality of text-to-speech (TTS) databases, ([0076] For example, certain configurations related to a desired character for the agent device (a duck) may be accessed from, e.g., an open source database, that provides parameters (e.g., parameters to visually render the duck and/or parameters needed to render the speech from the duck).) 
the first text, the second text ([Fig. 5 shows Verbal Response Generation generating a text based on the input text, which the examiner maps to the first text, that passes through layer 2 to generate the second text. ]), and the type of the application for providing the output speech ([0091] For any response or part thereof, that is to be delivered in a non-verbal form(s), e.g., with a certain expression, the intended non-verbal expression may be translated into, e.g., via animation, control signals that can be used to control certain parts of the agent device (physical representation of the automated companion) to perform certain mechanical movement to deliver the non-verbal expression of the response, e.g., nodding head, shrug shoulders, or whistle. In some embodiments, to deliver a response, certain software components may be invoked to render a different facial expression of the agent device. Such rendition(s) of the response may also be simultaneously carried out by the agent (e.g., speak a response with a joking voice and with a big smile on the face of the agent) [response can have two components: verbal and non-verbal that are enabled via software]),
identify a TTS database corresponding to the parameter information among the plurality of TTS databases ([0098] FIG. 7 depicts different aspects of an automated dialogue companion that may be adaptively configured, according to an embodiment of the present teaching. As illustrated, for a dynamically configurable automated dialogue agent, the attached head may be configured dynamically, including activating a robot head only when a user in a close range is detected and selectively activating a head that is appropriate for the user detected in proximity. Once the robot head is selected, a profile with parameters that can be used to control the robot head may also be dynamically configured. For instance, a robot head may be configured with a profile selected for a woman user with, e.g., parameters that correspond to a woman's speech with a high pitch voice, a British accent, and average speech speed. A different profile may be configured for a man with parameters that can be used to generate a man's voice with low pitch and American accent.),
[[identify a weight set corresponding to the parameter information among a plurality of weight sets acquired through a trained artificial intelligence model, adjust information on the output speech stored in the TTS database based on the weight set, synthesize the output speech based on the adjusted information on the output speech, and output the output speech corresponding to the second text.]]
Shukla does not teach identify a weight set corresponding to the plurality of pieces of parameter information among a plurality of weight sets acquired through a trained artificial intelligence model, adjust information on the output speech stored in the TTS database based on the weight set, synthesize the output speech based on the adjusted information on the output speech, and output the output speech corresponding to the text.  
Schroeter teaches identify a weight set corresponding to the plurality of pieces of parameter information among a plurality of weight sets acquired through a trained artificial intelligence model ([0005] A system, method and computer readable medium that trains a text-to-speech synthesis system for use in speech synthesis is disclosed. The method may include recording audio files of one or more live voices speaking language used in a specific domain, the audio files being recorded using various prosodies, storing the recorded audio files in a speech database; and training a text-to-speech synthesis system using the speech database, wherein the text-to-speech synthesis system selects audio selects audio segments having a prosody based on at least one dialog state and one speech act. [the weights are the weights of the trained network. Input prosody is a parameter], and, [0028] In addition, the audio files may be tagged for dialog state and speech act. At step 4400, the domain-specific speech knowledge module 160 trains the TTS system 150 using the speech database 150"), adjust information on the output speech stored in the TTS database based on the weight set ([0028] At step 4400, the domain-specific speech knowledge module 160 trains the TTS system 150 using the speech database 150.Therefore, the unit selector 220 of the TTS system 150 may select audio segments from respective audio files having an appropriate prosody based on a given dialog state and a speech act.[TTS system 150 is trained and the trained weights are used to adjust output speech]), synthesize the output speech based on the adjusted information on the output speech (([0028] At step 4400, the domain-specific speech knowledge module 160 trains the TTS system 150 using the speech database 150 Therefore, the unit selector 220 of the TTS system 150 may select audio segments from respective audio files having an appropriate prosody based on a given dialog state and a speech act.[TTS system 150 is trained and the trained weights are used to adjust output speech]), and output the output speech corresponding to the text ([0028] At step 4400, the domain-specific speech knowledge module 160 trains the TTS system 150 using the speech database 150 Therefore, the unit selector 220 of the TTS system 150 may select audio segments from respective audio files having an appropriate prosody based on a given dialog state and a speech act.[TTS system 150 is trained and the trained weights are used to adjust output speech])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Schroeter motivation being the use of TTS systems trained and maintained by domain-specific  speech knowledge greatly improves IVR services( Schroeter,  [0033]).

claims 7 and 14, Schroeter further teaches 
wherein the plurality of weight sets comprises a plurality of weights for adjusting information on output speeches stored in the plurality of TTS databases ([0005] A system, method and computer readable medium that trains a text-to-speech synthesis system for use in speech synthesis is disclosed. The method may include recording audio files of one or more live voices speaking language used in a specific domain, the audio files being recorded using various prosodies, storing the recorded audio files in a speech database [recorded files based on various prosodies], and [0028] In addition, the audio files may be tagged for dialog state and speech act. At step 4400, the domain-specific speech knowledge module 160 trains the TTS system 150 using the speech database 150. Therefore, the unit selector 220 of the TTS system 150 may select audio segments from respective audio files having an appropriate prosody based on a given dialog state and a speech act. The dialog state may be the beginning (e.g, greeting), the middle (e.g, gathering customer account information), or the end or closing of the dialog (transfer to an agent/transition to another sub-system for further processing/end the call by thanking the caller and hanging up) for example. The speech act may concern the content of what is trying to be conveyed such as a greeting, an apology, thanks, a request for information, a question, a confirmation, etc. Therefore, speech database 170 used by the TTS system 150 can provide close coverage of the specific domain (i.e., airline reservations, customer care, etc.) not only by content, but how that content is spoken (i.e., prosody, speech acts, emotion, etc.). The process goes to step 4500 and ends [different sets of weights would be produced by the training depending on the different audio segments based on the appropriate prosody]), respectively, and 
wherein the plurality of weight sets is acquired by inputting a learning speech corresponding to the parameter information to the trained artificial intelligence model ([0005] The method may include recording audio files of one or more live voices speaking language used in a specific domain, the audio files being recorded using various prosodies, storing the recorded audio files in a speech database; and training a text-to-speech synthesis system using the speech database, wherein the text-to-speech synthesis system selects audio selects audio segments having a prosody based on at least one dialog state and one speech act [the weights are the weights of the trained network. Input prosody is a parameter], and [0028] In addition, the audio files may be tagged for dialog state and speech act. At step 4400, the domain-specific speech knowledge module 160 trains the TTS system 150 using the speech database 150. Therefore, the unit selector 220 of the TTS system 150 may select audio segments from respective audio files having an appropriate prosody based on a given dialog state and a speech act. The dialog state may be the beginning (e.g, greeting), the middle (e.g, gathering customer account information), or the end or closing of the dialog (transfer to an agent/transition to another sub-system for further processing/end the call by thanking the caller and hanging up) for example. The speech act may concern the content of what is trying to be conveyed such as a greeting, an apology, thanks, a request for information, a question, a confirmation, etc. Therefore, speech database 170 used by the TTS system 150 can provide close coverage of the specific domain (i.e., airline reservations, customer care, etc.) not only by content, but how that content is spoken (i.e., prosody, speech acts, emotion, etc.). The process goes to step 4500 and ends. [different sets of weights would be produced by the training depending on the different audio segments based on the appropriate prosody]).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Schroeter motivation being the use of TTS systems trained and maintained by domain-specific  speech knowledge greatly improves IVR services( Schroeter,  [0033]).

Claims 2 and 9 are rejected over Shukla and Schroeter as applied to claims 1 and 8 and in further view of Mulherkar (US 10365887 B1) 
the first text corresponding to the user's speech by recognizing the user voice ([0073] The application running on the user device may take multi-model data (audio, images, video, text) from the sensors or circuitry of the user device, process the multi-modal data to generate text [first text] or other types of signals (object such as detected user face, speech understanding result) representing features of the raw multi-modal data, and send to layer 2 of the system.),   
Neither Shukla nor Schroeter teach acquire the second text to respond to user voice, based on natural language processing for the first text corresponding to the user voice.
Mulherkar teaches acquire the second text to respond to user voice, based on natural language processing for the first text corresponding to the user voice. (Col 19 ll 50-55 If the format of the command (as stored in the lookup table) does not allow for the command to be output according to the determined output, text-to-speech (“TTS”), ASR, and/or NLU processes may be performed on the command data [first text] to convert it into a format that may be output using the determined output type [second text]) and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla and Schroeter to include the teachings of Mulherkar motivation being to improve performance and TTS processing, the TTS module may revise contents of the TTS storage based on feedback.  (Mulherkar, Col 27 ll 25-32).

Claims 3, 6, 10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Shukla and Schroeter  as applied to claims 1 and 8 and in further view of Kim (US 20080010070 A1) 

claims 3 and 10 Shukla and Schroeter do not teach acquire information on an acoustic feature of the user voice based on user voice, and acquire at least one of parameter information based on the acquired information on the acoustic feature. 
Kim teaches acquire information on an acoustic feature of the user voice based on user voice, and acquire at least one of the plurality of pieces of parameter information based on the acquired information on the acoustic feature ([0036] The speech recognition unit 100 performs a speech recognition and delivers a character sequence corresponding to the recognized speech to the dialog model unit 102. The speech recognition includes a process of detecting a user's input speech; a process of amplifying the speech detected to a specific level [acoustic feature]; a process of extracting feature parameters from the speech; and other processes necessary to perform the speech recognition.))  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Edrenkin to include the teachings of Shukla and Schroeter, motivation being to make interactive speech as natural as a dialog between persons by generating an output that corresponds to intentions and situations (Kim, [0014]).


With respect to claims 6 and 13, Shukla and Schroeter do not teach wherein the parameter information comprises at least one of information on a language of the output speech, information on a speaker of the output speech, information on a type of an application that provides information on the output speech, information on a tone of the output speech, information on a user's preference regarding the output speech, context information of a user corresponding to the user voice, or context information of the electronic device
Kim teaches wherein the parameter information comprises at least one of information on a language of the output speech, information on a speaker of the output speech, information on a type of an application that provides information on the output speech, information on a tone of the output speech, information on a user's preference regarding the output speech, context information of a user corresponding to the user voice, or context information of the electronic device ([0040] The system response unit 108 generates an output sentence by initially generating a plurality of candidate sentences, then selecting one of the candidate sentences which is determined to be harmonized with the user's input speech or expressing the situation of the system, and finally assigning an ending form of the sentence and an intonation pattern to the selected sentence.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla and Schroeter to include the teachings of Kim 

Claims 4 and 11 are rejected over Shukla and Schroeter as applied to claims 1 and 8 and in further view of Junqua (US 20020120450 A1) and Nicolis (US 10319365 B1)
With respect to claims 4 and 11 Shukla and  Schroeter do not teach wherein the  parameter information comprises at least one of context information of a user corresponding to the user voice or context information of the electronic device, and wherein the processor is further configured to acquire at least one of the context information of the user and the context information of the electronic device based on sensing information acquired from a sensing device.
Junqua  teaches wherein the parameter information comprises at least one of context information of a user corresponding to the user voice or context information of the electronic device ([0007] In accordance with yet another aspect of the invention, the previously described speaker dependent parameters and speaker independent parameters may be obtained by decomposing the initial set of parameters into two groups: context independent parameters and context dependent parameters. ) [[wherein the processor is further configured to acquire at least one of the context information of the user and the context information of the electronic device based on sensing information acquired from a sensing device.]]
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla and Schroeter to include the teachings of 
Shukla, Schroeter and Junqua do not teach wherein the processor is further configured to acquire at least one of the context information of the user and the context information of the electronic device based on sensing information acquired from a sensing device.
Nicolis teaches wherein the processor is further configured to acquire at least one of the context information of the user and the context information of the electronic device based on sensing information acquired from a sensing device (Col 21 ll 31-33 For example, for TTS processing by a global positioning system (GPS) device, the TTS storage 320 may include customized speech specific to location and navigation.) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla, Schroeter and Junqua to include the teachings of Nicolis motivation being that by using GPS, the TTS storage may include customized speech specific to location and navigation (Nicolis, [Col 21 ll 27-44]).

Claims 5 and 12 are rejected over Shukla and Schroeter as applied to claims 1 and 8 and in further view of Qian (US-20100066742-A1).
With respect to claims 5 and 12 Shukla and Schroeter do not teach a user interface, wherein the processor is further configured to change at least one of the  parameter information based on a user instruction input through the user interface.   
Qian teaches a user interface, wherein the processor is further configured to change at least one of the  parameter information based on a user instruction input through the user  ([0010] FIG. 3 is a representation of a graphical interface for interacting with  speech output to change prosody. )  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla and Schroeter to include the teachings of Qian motivation being it is powerful to synthesize speech is based on user-specific requirements (Qian, [0002]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.N.P./Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657